Citation Nr: 0518761	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-03 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1986 to May 
1988.

This appeal arises from rating decisions of the Washington, 
D.C. Regional Office (RO).


FINDINGS OF FACT

1.  The current medical evidence of record is inadequate for 
rating purposes and a VA examination is necessary to determine 
the issue of entitlement to an increased rating for a left 
ankle disability.

2.  Despite being advised of the importance of reporting for 
a VA examination, the veteran failed to report for a VA 
rating examination without good cause having been shown.


CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for the 
service connected left ankle disability cannot be established 
without a current VA examination; therefore, the veteran's 
claim is denied.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in December 1990, service connection for a 
left ankle disability was granted and a 10 percent rating was 
assigned effective from May 25, 1989.

In April 1996, the veteran filed a claim of entitlement to a 
rating in excess of 10 percent for the left ankle disability.  

The Board remanded this case to the RO in October 2001 and 
September 2003.  It was noted that the veteran had testified 
in August 2001 that he had undergone left ankle surgery in 
August 1996 and, since that time, that he had suffered from 
increased symptoms to include left ankle stiffness.  As a 
result, the Board concluded that a VA examination was 
necessary in order to evaluate the current level of left 
ankle disability.  

The veteran was notified in December 2002 of a VA 
examination.  He failed to appear for the VA examination.  

The veteran was notified in February 2003 that a VA 
examination had been rescheduled.  The veteran failed to 
appear for the VA examination.  

In August 2003, the veteran notified VA that he had relocated 
and he provided his current address.  

In a September 2003 remand from the Board to the RO, it was 
concluded that a VA examination was needed in order to fully 
and fairly evaluate the veteran's claim for a higher rating.  
The veteran was informed that there were potential 
consequences relative to his claim if he failed to report for 
a scheduled examination.

The veteran was notified in October 2004 that a VA 
examination had been rescheduled later in October 2004.  The 
veteran failed to appear for the October 2004 examination.  
Copies of the December 2002, February 2003, and October 2004 
notice letters are of record in the claims folder.

A Supplemental Statement of the Case (SSOC) was issued in 
March 2005.  It was noted that the veteran had received 
written notices of the scheduling of VA rating examinations; 
however, the veteran failed to show.  A July 2003 report of 
contact shows that the veteran had changed his address.  In 
August 2003, the veteran provided a current address that 
should be used for any information sent to him.  In October 
2004, the veteran failed to report for a VA examination even 
though the October 2004 notice of examination had been sent 
to his current address.  The veteran was provided with the 
provisions of 38 C.F.R. § 3.655 as part of the SSOC.

The case is once again before the Board for adjudication.  
Although notice of the scheduling of the October 2004 
examination was sent to the veteran at his address of record, 
he failed to appear.  Under the presumption of regularity of 
the official acts of public officers, it is presumed that the 
October 2004 RO notice letter informing the veteran of the 
scheduling of examination was mailed by VA employees to the 
veteran's address on the dates indicated.  Gold v. Brown, 7 
Vet. App. 315 (1995).  

As noted above, the RO issued a SSOC in March 2005 that 
provided the veteran with the relevant provisions of 38 
C.F.R. § 3.655.  No response was received from the veteran.  
In a June 2005 informal hearing presentation, the veteran's 
representative did not posit any reason for the veteran's 
failure to appear for the recent VA examination.  

Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination and the examination was scheduled in conjunction 
with an original claim (other than an original compensation 
claim) a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied. 

As heretofore detailed, the Board remanded this claim in 
October 2001 and September 2003 as it was concluded that a VA 
examination was necessary in order to evaluate the current 
level of left ankle disability.  In other words, there is 
insufficient evidence to evaluate the veteran's disability.  
An additional VA examination is necessary to establish 
entitlement to an increased rating for the veteran's left 
ankle disability.  In Olson v. Principi, 3 Vet. App. 480 
(1992) the veteran failed to report for a scheduled 
examination.  In that case, the Court reiterated that the 
duty to assist is not always a one-way street, or a blind 
alley, and that the veteran must be prepared to cooperate 
with the VA's efforts to provide an adequate medical 
examination.  

The veteran has provided no explanation for his failure to 
report.  Furthermore, the failure to report for a VA 
examination in October 2004 is not the first time during the 
adjudication of the current appeal that the veteran has 
failed to report for a VA examination.  The March 2005 
supplemental statement of the case once again provided the 
veteran with notice of the provisions of § 3.655.  

Notwithstanding the fact that the veteran was provided with 
written notice of the scheduling of the October 2004 VA 
examination and of the possible consequences under § 3.655 
for the failure to report, the veteran has not presented any 
basis for his failure to report.  Therefore, the Board 
concludes that the veteran's claim for entitlement to an 
increased rating for left ankle disability must be denied.  
The veteran may, however, reopen his claim for increased 
benefits at any time in the future should he become willing 
to appear for a VA examination.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in February 2004 as well as the 
statement of the case in January 1997 and numerous 
supplemental statements of the case to include most recently 
in March 2005, which notified the appellant of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, however, the Board notes the veteran's claim has been 
denied under the provisions of 38 C.F.R. § 3.655 due to the 
veteran's failure to cooperate with VA and present for a VA 
rating examination that is necessary for the adjudication of 
his claim.  In situations concerning claims for increased 
ratings, such as is the case here, section 3.655 provides 
that the claim shall be denied when an examination is 
necessary.  As a result, the VCAA duty-to-assist under 38 
C.F.R. § 3.159 has been fulfilled.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board acknowledges 
that the initial VCAA notice letter was sent to the appellant 
after the initial rating decision that is the basis for this 
appeal.  The appellant, as a result, has the right to 
content-complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in February 2004 prior to the transfer 
and recertification of the appellant's case to the Board 
after the September 2003 Board remand and the context of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the instant 
claim was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant in March 2005.  The 
claimant, therefore, has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 



Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected left ankle disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


